                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 RHONDA BENN,

                Plaintiff,                                       3:18-cv-737 (CSH)
  v.

 METRO-NORTH COMMUTER RAILROAD
 CO.,                                                          DECEMBER 2, 2019

                Defendant.




       RULING ON DEFENDANT’S MOTION IN LIMINE TO PRECLUDE EXPERT
                               EVIDENCE

HAIGHT, Senior District Judge:

        Plaintiff Rhonda Benn (“Plaintiff”) brings this personal injury action against Defendant

Metro-North Commuter Railroad Company (“Metro-North” or “Defendant”) alleging that she

suffered various injuries as a result of riding a Metro-North train, which derailed on May 18,

2017 (the “May 18, 2017 accident”) due to Defendant’s negligence. See Doc. 1-1. Plaintiff is

seeking both economic and non-economic damages including pain and suffering and permanent

impairment. Doc. 35, at 4 ¶ 6. Metro-North does not contend its liability in this case. Id. at 13 ¶

9. However, Metro-North disputes the nature and cause of Plaintiff’s alleged injuries. Id. at 5 ¶

6. The instant ruling resolves Defendant’s pending motion in limine as well as Plaintiff’s

request to reopen discovery raised in the parties’ Joint Trial Memorandum and Plaintiff’s

objection to Defendant’s motion.




                                                 1
                                           I. BACKGROUND

        Pursuant to the Court’s scheduling order, the following deadlines were set for this matter:

Plaintiff was required to “designate all trial experts and provide expert reports on or before

January 31, 2019”; depositions of Plaintiff’s expert witnesses were to be completed on or before

April 1, 2019; and all discovery was to be completed by May 31, 2019. See Doc. 16. The case

was set to be trial-ready on December 2, 2019. See Doc. 37.

        On September 30, 2019, the parties filed a Joint Trial Memorandum reflecting the

parties’ disagreement over whether the case should proceed to trial in December 2019 or

whether expert discovery should be reopened. See Doc. 35, at 1–2 ¶ 5. Plaintiff requests to

extend expert discovery “until the end of 2019” and schedule the trial for April 2020 because

Plaintiff is seeking “further medical care” for left upper extremity radiculopathy1 and

paresthesia2—a medical issue for which Plaintiff has sought treatment since the May 18, 2017

accident and which, Plaintiff alleges, has reoccurred. See id. at 1 ¶ 5; Doc. 38, at 2–3, 5.

Defendant opposes extending discovery deadlines in this matter “nearly six months after the

[expert disclosure] deadline” and contends that Plaintiff’s “left upper extremity radiculopathy . .

. to date, has not been causally linked to the [May 18, 2017] accident.” Doc. 35, at 2 ¶ 5.

        Simultaneously with the filing of the Joint Trial Memorandum, pursuant to Federal Rules

of Civil Procedure 37(c), 26(a)(2), 26(e) and this Court’s scheduling order, Defendant moved in
1
 Radiculopathy describes “a range of symptoms produced by the pinching of a nerve root in the spinal
column,” such as “pain, weakness, numbness and tingling.” “The pinched nerve can occur at different
areas along the spine (cervical, thoracic or lumbar).” See Radiculopathy, JOHN HOPKINS MEDICINE,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/radiculopathy (last visited Nov. 23,
2019).
2
  Paresthesia refers to “a burning or prickling sensation,” usually described as “tingling or numbness,”
that is usually felt in the hands, arms, legs, or feet, but can also occur in other parts of the body.”
“Chronic paresthesia is often a symptom of an underlying neurological disease or traumatic nerve
damage.” See Paresthesia Information Page, NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND
STROKE, https://www.ninds.nih.gov/Disorders/All-Disorders/Paresthesia-Information-Page (last visited
Nov. 23, 2019).

                                                    2
limine to preclude at trial the February 26 and February 27, 2019 opinions by Plaintiff’s treating

neurosurgeon Dr. Abraham Mintz, M.D. that were created and disclosed after the expert

disclosure deadline of January 31, 2019 (the “February 2019 opinions”). See Doc. 35-1, at 1, 3

n.3. Dr. Mintz has treated Plaintiff since December 1, 2017 when she was first referred to him in

connection with “intense neck pain” and “paresthesias” affecting both upper extremities, “left

[being] worse than right.” See Pl.’s Exh. 13, at 1. Dr. Mintz’s initial December 1, 2017

assessment documented that Plaintiff reported being “in good health” until May 2017 “when

riding a train that derailed.” Id. To address Plaintiff’s condition, which Dr. Mintz diagnosed as

“cervical disk herniation,” (id. at 2), Dr. Mintz performed surgery on Plaintiff on February 12,

2018. See Pl.’s Exh. 12, at 9. The February 2019 opinions that Defendant seeks to preclude

detail Plaintiff’s progress since the February 12, 2018 surgery. Dr. Mintz’s February 26, 2019

opinion notes that Plaintiff “feels that her condition improved, but she didn’t return to her

baseline prior to the accident.” See Pl.’s Exh. 13. Dr. Mintz’s February 27, 2019 opinion,

contained in a letter to Plaintiff’s counsel, states that Plaintiff’s “permanent partial disability

rating of her cervical spine secondary to the injury of May [1]8, 2017 is 30%.” See Pl.’s Exh.

13; Doc. 38, at 3.

        Defendant argues that the February 2019 opinions should be precluded as untimely

because they were produced to Defendant only in August 2019—about six months after the

January 31, 2019 expert disclosure deadline and three months after all discovery closed on May

31, 2019. See Doc. 35-1, at 2, 3 n.3. Defendant also argues that the February 2019 opinions,

assessing Plaintiff’s permanent cervical spine disability and linking it to the May 18, 2017

accident, do not comply with Federal Rule of Civil Procedure 26(a)(2)(B) because these opinions

go “beyond what is contained in [Dr. Mintz’s] treatment records” and, thus, should have been



                                                   3
disclosed as part of a report “setting forth . . . the basis for [these] opinions.” See id. at 5–6.

Defendant does not object to Dr. Mintz’s other opinions or medical records that were disclosed

prior to the close of expert discovery.3

        On October 7, 2019, Plaintiff filed an objection to Defendant’s motion to preclude. Doc.

38. In her objection, Plaintiff contends that the February 2019 opinions should not be precluded

as untimely because Defendant’s prior counsel was informed that, pursuant to the A.M.A.

Guidelines to the Evaluation of Permanent Impairment, Plaintiff could only receive a permanent

disability rating of her cervical spine “one year post surgery”—that is, not until February 2019,

after the close of the expert disclosure period. See id. at 3–4. Plaintiff contends that Defendant

“did not object” to such late disclosure. See id. at 4.

        Plaintiff does not deny that Defendant received the February 2019 opinions only in

August 2019. However, Plaintiff’s counsel represents that he believed that the February 2019

opinions were shared with Defendant in March 2019 pursuant to counsel’s directions to a

paralegal who was shortly fired for behavior and performance issues. See id. After realizing

that “there was other work [the paralegal] reported having done that was not performed,” the

office of Plaintiff’s counsel apparently sent (or re-sent) the February 2019 opinions to Defendant

on August 6, 2019. See id. Given the faulty performance of the paralegal, I will take it as

established that Defendant’s counsel did not receive Dr. Minitz’s February 2019 opinions until

August 6, 2019.

         Additionally, Plaintiff in her objection requests that discovery and trial deadlines be

extended to allow Plaintiff to conduct additional discovery into her left upper extremity

paresthesia symptoms, which, Plaintiff alleges, are caused by the May 18, 2017 accident. See id.


3
 It is not contested that Dr. Mintz was timely disclosed as one of Plaintiff’s experts on January 31, 2019.
(Doc. 35-1, Exh. A, at 2, 19).

                                                      4
at 5. Plaintiff requests the Court to modify the scheduling order in the following way: extend the

expert disclosure to December 31, 2019, extend all discovery until March 1, 2020, and try the

case in April 2020. Id. Plaintiff offers to make both herself and Dr. Mintz available for

depositions “to address matters not previously addressed.” Id.

       Although Defendant opposes extending discovery deadlines, “in the event this Court is

inclined to re-open discovery to allow the plaintiff to cure her error,” Defendant requests “an

opportunity to re-depose the plaintiff regarding her later treatment and current limitations, and to

conduct any necessary depositions of the plaintiff’s medical providers.” Doc. 35-1, at 7.

                                         II. DISCUSSION

        A. Defendant’s Motion to Preclude the February 2019 opinions

       The Court begins by considering Defendant’s motion to preclude the February 2019

opinions pursuant to Rule 37(c). Defendant argues that preclusion should be granted because:

(1) the February 2019 opinions are untimely under this Court’s scheduling order and Federal

Rules of Civil Procedure 26(e) and 26(a); and (2) the February 2019 opinions do not comply

with the expert disclosure requirements of Federal Rule of Civil Procedure 26(a)(2)(B).

         Pursuant to Rule 37(c)(1), a party who fails to provide the information in compliance

with Rules 26(a) and 26(e) is generally not allowed to use that information at trial “unless the

failure was substantially justified or is harmless.” See Fed. R. Civ. P. 37(c)(1). Ultimately,

however, it is within the district court’s discretion whether to preclude the improperly disclosed

information or “impose other appropriate sanctions” instead, such as “payment of the reasonable

expenses.” See id.; Design Strategy, Inc. v. Davis, 469 F.3d 284, 298 (2d Cir. 2006) (concluding

that “the plain text” of Rule 37 suggests that the preclusion sanction is not “automatic” and that

the trial court may impose other sanctions instead); Ritchie Risk–Linked Strategies Trading (Ir.),


                                                 5
Ltd. v. Coventry First LLC, 280 F.R.D. 147, 156 (S.D.N.Y. 2012) (noting that, under Rule 37(c),

the court has discretion to impose “less severe sanctions” than preclusion). Indeed, preclusion is

“a drastic remedy” that is “generally disfavored.” Kunstler v. City of New York, 242 F.R.D. 261,

265 (S.D.N.Y. 2007).

       The Court will now consider whether Plaintiff failed to comply with Rules 26(a) and (e)

and, if so, what sanction is appropriate for such noncompliance under Rule 37(c).

       (1) Whether the February 2019 Opinions Were Timely under Rules 26(a) and 26(e)

       Under Rule 26, a party must make its expert disclosures “at the times and in the sequence

that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). Further, a party “must supplement or

correct” such disclosures “in a timely manner” upon learning that they are “in some material

respect . . . incomplete.” Fed. R. Civ. P. 26(e)(1)(A). Thus, Rule 26 imposes “a continuing

obligation” on a party to timely make and supplement its expert disclosures. See Advanced

Analytics, Inc. v. Citigroup Glob. Mkts, Inc., 301 F.R.D. 31, 35 (S.D.N.Y. 2014) (citing Fed. R.

Civ. P. 26(e)(1)(A)).

       It cannot be contested that Plaintiff’s disclosure of the February 2019 reports was

untimely under Rules 26(a) and 26(e) and this Court’s scheduling order. Because Plaintiff was

required to “designate all trial experts and provide expert reports on or before January 31, 2019,”

the February 2019 opinions were essentially untimely upon their creation. Further, the February

2019 opinions were not disclosed to Defendant until August 2019—six months after the expert

disclosure deadline and five months after Plaintiff learned of these opinions. Thus, Plaintiff

violated both Rule 26(a)(2)(D) and Rule 26(e)(1)(A) by failing to abide by the Court’s deadlines

and supplement her expert disclosures “in a timely manner” upon learning that they were

incomplete and did not represent all of Dr. Mintz’s opinions.



                                                 6
        (2) Whether the February 2019 Opinions Comply with Rule 26(a)(2) Expert

            Disclosure Requirements

        Rule 26(a)(2)(B) provides that any expert disclosure must be “accompanied by a written

report,” containing:

                “(i) a complete statement of all opinions the witness will express and the basis
        and reasons for them;

                (ii) the facts or data considered by the witness in forming them;

                (iii) any exhibits that will be used to summarize or support them;

               (iv) the witness's qualifications, including a list of all publications authored in the
        previous 10 years;

                 (v) a list of all other cases in which, during the previous 4 years, the witness
        testified as an expert at trial or by deposition; and

                (vi) a statement of the compensation to be paid for the study and testimony in the
        case.

        Despite these requirements, treating physicians “who are not specially retained for the

purposes of trial are not required to provide an FRCP 26(a)(2)(B) report,” even though they are

considered experts.4 See Romanelli v. Long Island R. Co., 898 F. Supp. 2d 626, 630–31

(S.D.N.Y. 2012) (collecting cases); Barack v. Am. Honda Motor Co., 293 F.R.D. 106, 109 (D.

Conn. 2013) (collecting cases); see also Rule 26 Advisory Comm. Note (“A treating physician . .

. can be deposed or called to testify at trial without any requirement for a written report.”). Thus,

“without the obligation to submit an expert report” treating physicians “may testify as to

4
  The courts in this circuit agree that treating physicians are properly categorized as experts even when
they are not required to prepare a Rule 26(a)(2)(B) report. See e.g., Lamere v. New York State Office for
the Aging, 223 F.R.D 85, 88–89 (N.D.N.Y. 2004) (classifying a treating physician “as one of [the] types
of experts recognized under Fed. R. Civ. P. 26(a)(2) and Fed. R. Evid. 702” even when they are not
required to prepare a written report); Romanelli, 898 F. Supp. 2d at 630 (noting that “The Federal Rules
of Civil Procedure (“FRCP”) and the FRE now categorize treating physicians as expert rather than lay
witnesses”).

                                                     7
opinions formed during their treatment, including causation, severity, disability, permanency and

future impairments.” Barack, 293 F.R.D. at 109; Morritt v. Styker Corp., 973 F. Supp. 2d 177,

182 (E.D.N.Y. 2013); Williams v. Regus Mgmt. Grp., LLC, No. 10 Civ. 8987, 2012 WL

1711378, at *3 (S.D.N.Y. May 11, 2012) (same); accord Lamere, 223 F.R.D at 89–90 (N.D.N.Y.

2004) (collecting cases holding that treating physicians can testify to “a host of opinions” formed

during the course of treatment). In contrast, a treating physician “should not be permitted to

render opinions outside the course of treatment and beyond the reasonable reading of the

medical records” without submitting a Rule 26(a)(2)(B) report. Barack, 293 F.R.D. at 109; see

Lamere, 223 F.R.D at 89–90.5

        Even when a treating physician properly proceeds without a Rule 26(a)(2)(B) report, he

nonetheless must produce and disclose “the subject matter on which [he] is expected to present

evidence” and “a summary of the facts and opinions to which [he] is expected to testify.” See

Fed. R. Civ. P. 26(a)(2)(C); Barack, 293 F.R.D. at 109; Puglisi v. Town of Hempstead Sanitary

Dist. No. 2, No. 11-cv-0445, 2013 WL 4046263, at *3 (E.D.N.Y. Aug. 8, 2013) (“Rule

26(a)(2)(C) applies to expert witnesses not covered by Rule 26(a)(2)(B)”). As explained in the

Advisory Committee Notes to the 2010 Amendment, which added Rule 26(a)(2)(C) to the

Federal Rules of Civil Procedure:

        A witness who is not required to provide a report under Rule 26(a)(2)(B) may both testify
        as a fact witness and also provide expert testimony under Evidence Rule 702, 703, or
        705. Frequent examples include physicians or other health care professionals and
        employees of a party who do not regularly provide expert testimony. Parties must

5
  Courts reach different conclusions as to what information a treating physician may consider in forming
his opinions without submitting a Rule 26(a)(2)(B) report. Compare Barack (noting that a treating
physician who is called upon to review “[any] materials outside the four corners of [his] medical records”
is required to submit a Rule 26(a)(2)(B) expert report), with Geary v. Fancy, 2016 WL 1252768, at *3
(W.D.N.Y. Mar. 31, 2016) (concluding that the plaintiff’s treating physician did not have to prepare a
Rule 26(a)(2)(B) report to opine on the findings of the defendant’s medical expert because Fed. R. Evid.
703 allowed the physician to testify “based on a variety of information other than [his] personal
knowledge such as ‘reports and opinions of nurses, technicians and other doctors.’”).

                                                     8
       identify such witnesses under Rule 26(a)(2)(A) and provide the disclosure required under
       Rule 26(a)(2)(C) (emphasis added).

       The Advisory Committee Notes to the 2010 Amendment also explain that the “summary

disclosure” required by Rule 26(a)(2)(C) “is considerably less extensive than the report required

by Rule 26(a)(2)(B)”:

               Rule 26(a)(2)(C) is added to mandate summary disclosures of the opinions to be
       offered by expert witnesses who are not required to provide reports under Rule
       26(a)(2)(B) and of the facts supporting those opinions. This disclosure is considerably
       less extensive than the report required by Rule 26(a)(2)(B). Courts must take care against
       requiring undue detail, keeping in mind that these witnesses have not been specially
       retained and may not be as responsive to counsel as those who have (emphasis added).

       While the requirements for summary disclosures by treating physicians are thus more

lenient, the summary disclosures must provide “sufficient detail to permit defendants to prepare

their defense.” See McAfee v. Naqvi, No. 3:14-cv-410, 2017 WL 3184171, at *5 (D. Conn. July

26, 2017); Chevron Corp. v. Donziger, No. 11-cv-0691, 2013 WL 5493996, at *2 (S.D.N.Y. Oct.

3, 2013). For example, in McAfee, the court held that the plaintiff’s disclosure of his treating

physicians’ testimony was deficient under Rule 26(a)(2)(C) because it failed to provide

sufficient detail explaining “what any of these treating physicians [would] offer specifically on

the subject matter for which they were disclosed, in terms of facts and medical opinions.”

McAfee, 2017 WL 3184171, at *5. “Instead of facts and opinions,” the plaintiff’s disclosure

“offer[ed] mere generalities, such as the fact that [the plaintiff] was denied medical attention and

sustained permanent disabilities as a result,” thus failing to provide the level of detail necessary

to allow the defendants to prepare their defense. Id. at *6 (internal quotation marks omitted).

       In the present case, it appears that Dr. Mintz, who has treated Ms. Benn since December

2017, may testify as to causation, disability, permanency and future impairment opinions that he

formed during the course of Ms. Benn’s treatment, without preparing a Rule 26(a)(2)(B) report.

See id. at *5; Morritt, 973 F. Supp. 2d at 182; Williams, 2012 WL 1711378, at *3. Defendant’s
                                                  9
conclusory assertion that Dr. Mintz’s causation and permanent disability opinions go “beyond

what is contained in [Dr. Mintz’s] treatment records” is not supported by the record. Doc. 35-1,

at 5–6. Plaintiff was referred to Dr. Mintz to seek treatment for the injuries that she alleges arose

out of the May 18, 2017 accident. See Doc. 38, at 2–3; Pl.’s Exh. 13, at 1. In fact, Dr. Mintz’s

initial December 1, 2017 assessment documented that Plaintiff reported being “in good health”

until May 2017 “when riding a train that derailed,” and that, following the accident, she started

experiencing “intense neck pain radiating into both upper extremities” and “intermittent

paresthesias over the 1st, 2nd and 3rd and sometimes 4th digit of both hands, left [being] worse than

right.” Id. at 1. To address these symptoms, which Dr. Mintz diagnosed as “cervical disk

herniation,” Dr. Mintz performed surgery on Plaintiff on February 12, 2018. See Pl.’s Exh. 12,

at 9. It is, thus, appropriate for Dr. Mintz to opine on whether the injuries for which he treated

Plaintiff are casually related to the May 18, 2017 accident. See Salas v. United States, 165

F.R.D. 31, 33 (W.D.N.Y. 1995) (concluding that the plaintiff’s treating physicians did not need

to prepare a written expert report to testify “whether the injuries for which they treated the

plaintiff [could] be causally related to the accident,” because such opinion would be “within the

scope of the patient’s care and treatment”).

       Similar reasoning applies to Dr. Mintz’s ability to provide opinions as to disability of

Plaintiff’s cervical spine without preparing a Rule 26(a)(2)(B) report. Dr. Mintz, who performed

surgery on Plaintiff in connection with her cervical disk herniation, may provide an opinion as to

permanent disability of Plaintiff’s cervical spine that he formed during her treatment. See id.;

Zanowic v. Ashcroft, No. 97-cv-5292, 2002 WL 373229, at *3 (S.D.N.Y. Mar. 8, 2002) (“a

treating physician . . . can express an opinion as to “the cause of any medical condition presented




                                                 10
in a patient, the diagnosis, the prognosis and the extent of the disability, if any, caused by the

injury”).

        However, to testify as to such opinions at trial, Dr. Mintz must still provide a summary

disclosure that complies with Rule 26(a)(2)(C) and provides sufficient detail to allow Defendant

to prepare its defense. While the February 2019 opinions outline the subject matter of Dr.

Mintz’s opinion, they fail to describe “with sufficient detail” the “facts and opinions” to which

he will testify. See McAfee, 2017 WL 3184171, at *4. For example, Dr. Mintz’s February 27,

2019 opinion states in a conclusory fashion that “Ms. Benn’s permanent partial disability rating

of her cervical spine secondary to the injury of May [1]8, 2017 is 30%”—however, Dr. Mintz

entirely fails to explain which facts, such as medical records, or opinions, such as observations

formed during the course of treatment, support his conclusions. Pl.’s Exh. 13. Similarly, Dr.

Mintz’s February 26, 2019 opinion does not detail why Plaintiff “didn’t return to her baseline

prior to the accident.” Id. Thus, the February 2019 records do not comply with the disclosure

requirements of Rule 26(a)(2)(C)—nor does Plaintiff argue otherwise.6

        (3) Whether the February 2019 Opinions Should be Precluded Under Rule 37(c)(1)

        Because the February 2019 opinions have failed to comply with Rules 26(a) and 26(e),

Plaintiff would generally not be allowed to use these opinions at trial “unless the failure was

substantially justified or is harmless.” See Fed. R. Civ. P. 37(c)(1).

        Here, Plaintiff has not “substantially justified” her failure to timely disclose the February

2019 opinions. Plaintiff contends that the February 2019 opinions containing Plaintiff’s

permanent disability assessment could not have been shared with Defendant prior to the expert

disclosure deadline (i.e. January 31, 2019) because, per the AMA Guidelines, Plaintiff could


6
 Notably, Plaintiff does not in any way discuss or address Defendant's argument that the February 2019
opinions do not meet Rule 26(a)(2) requirements. See Doc. 38.

                                                   11
only receive her permanent disability rating “one year post surgery”—that is, not until February

2019.7 Doc. 38, at 3–4. Plaintiff states that this information “was shared with the prior defense

counsel, Attorney Tom Lambert who did not object to the permanency rating expert disclosure

post January 31, 2019.” Id. at 4. This account does not “substantially justif[y]” Plaintiff’s

failure to comply with the Court’s scheduling order. Plaintiff’s counsel, who was on notice that

Dr. Mintz would not provide a permanent disability opinion by January 31, 2019, should have

timely sought an extension of the expert disclosure deadline instead of informing Defendant’s

counsel of Plaintiff’s intention to disregard it.

        Further, although Plaintiff contends that, but for the faithless paralegal, the February

2019 records should have been produced to Defendant in March 2019, I think it apparent that

Defendant did not actually receive these records until August 2019—about five months after

they were first created and shared with Plaintiff and six months after the close of the expert

disclosure period. Doc. 38, at 4; Doc. 35-1, at 3 n.3. Plaintiff explains the failure of the March

2019 production in the following manner (Doc. 38, at 4):

        Plaintiff's counsel was of the understanding that his directions to send [the February 2019
        records] to defense counsel were performed by a particular paralegal. Plaintiff's counsel
        cannot confirm that it was done since the paralegal directed to do it was fired shortly
        after that time for threatening other employees. The office has discovered that there was
        other work she reported having done that was not performed. Not having confirmation
        said discovery compliance went out in August 6, 2019.

        This account demonstrates a lack of diligence on the part of Plaintiff’s counsel and

cannot “substantially justif[y]” Plaintiff’s failure to supplement Dr. Mintz’s disclosures “in a

timely manner.” Plaintiff’s counsel’s attempt to blame the tardy production of the February

2019 opinions on a paralegal cannot excuse his failure to supervise the discovery process and

assure compliance with the deadlines set in this matter. A lawyer is responsible for supervising

7
 Defendant does not in any way contest Plaintiff’s assertion that Ms. Benn could receive her permanent
disability rating only one year after her surgery.

                                                    12
the work that he delegates to paralegals or other non-lawyers and remains responsible for their

work. See Monroe v. Horwitch, 820 F. Supp. 682, 687 (D. Conn. 1993); see also In re

Sobolevsky, 430 Fed. Appx. 9, 18 (2d Cir. 2011) (noting that the attorney “was responsible for

the actions of non-lawyers acting at his direction, and for his failure to responsibly supervise

them”). Plaintiff’s counsel thus remained responsible for ensuring that the supplemental

disclosures were produced to Defendant in a timely manner. Additionally, Plaintiff has made no

attempts to explain why the February 2019 opinions do not comply with Rule 26(a)(2)

requirements.

       Plaintiff’s failure to comply with proper expert disclosures is not “harmless” because

Defendant suffered prejudice from receiving the February 2019 opinions six months after the

expert disclosure deadline and four months after the close of all discovery, thus having no

opportunity to depose Dr. Mintz. See Ritchie, 280 F.R.D. at 159 (“Harmless[ness] means an

absence of prejudice to the defendant.”). Because Plaintiff’s permanent disability rating would

undoubtedly impact the damages determination, Defendant was entitled to conduct appropriate

discovery and adequately prepare its defense on this issue.

       However, as noted above, because preclusion is “a drastic remedy” that is “generally

disfavored,” the district court is not required to preclude the February 2018 opinions despite

Plaintiff’s noncompliance and may instead consider other sanctions. See Kunstler, 242 F.R.D. at

265; see also Fed. R. Civ. P. 37(c)(1); Design Strategy, 469 F.3d at 298. Indeed, before granting

the “extreme sanction of preclusion,” a court “should inquire more fully into the actual

difficulties which the violation causes and must consider less drastic responses.” Ritchie, 280

F.R.D. at 157 (quoting Outley v. New York, 837 F.2d 587, 591 (2d Cir. 1988)). For example,

instead of precluding the disputed evidence, a court may consider reopening discovery in a



                                                 13
manner that “would remedy the prejudice” suffered by the party seeking preclusion “without

incurring excessive additional costs.” See e.g., Rivera v. United Parcel Serv., 325 F.R.D. 542,

547–48 (S.D.N.Y. 2018) (concluding that preclusion was not appropriate where discovery could

be reopened in a way that would “remedy the prejudice suffered by Defendants” by allowing

them to depose witnesses regarding the new evidence); Ritchie, 280 F.R.D. at 162 (concluding

that preclusion was not appropriate where the court could grant a continuance by allowing

additional discovery and shifting some of the costs to the noncompliant party).

       The courts in the Second Circuit consider the following factors when deciding whether

preclusion pursuant to Rule 37(c) is an appropriate sanction for a party’s failure to comply with

its discovery obligations: “(1) the party’s explanation for the failure to comply; (2) the

importance of the evidence that would be precluded; (3) the prejudice suffered by the opposing

party as a result of having to prepare to meet the new testimony; and (4) the possibility of a

continuance.” See Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006); Rivera, 325 F.R.D.

at 547; Doctor’s Assocs., Inc. v. QIP Holder LLC, No. 3:06–cv–1710, 2010 WL 669870, at *12

(D. Conn. Feb. 19, 2010).

       The Court begins by considering the first factor. Admittedly, and as discussed above,

Plaintiff’s explanation does not “substantially justif[y]” her failure to comply with discovery

obligations and demonstrates a lack of diligence on the part of Plaintiff’s counsel. Neither the

personnel issues on which Plaintiff’s counsel blames the tardy submission of the February 2019

opinions, nor Plaintiff’s counsel’s failure to timely seek an extension of the expert disclosure

deadline in light of the A.M.A. guidelines justify Plaintiff’s failure to comply with her discovery

obligations. The Court, however, is reluctant to punish Ms. Benn for her counsel’s mistakes,

especially given that Ms. Benn was diligent in following up with Dr. Mintz regarding her



                                                 14
disability assessment exactly a year after her surgery, in compliance with the A.M.A. guidelines,

and timely sharing the February 2019 opinions with her counsel. See Micciche v. Kemper Nat.

Servs., 560 F. Supp. 2d 204, 211 (E.D.N.Y. 2008) (refusing to “punish plaintiff for her counsel’s

mistakes” that led to defective service); see also Larkin v. Town of West Hartford, 112 F.3d 504

(Table), 1997 WL 216002, at *1–2 (2d Cir. 1997) (vacating the award of attorneys’ fees to the

defendant, where the “[p]laintiff's counsel inadvertently did not diary defendants’ [attorneys’

fees] motion for response” thus failing to oppose it); Ford v. Fogarty Van Lines, Inc., 780 F.2d

1582, 1583 (11th Cir. 1986) (“A party should not be punished for his attorney’s mistake absent a

clear record of delay or willful contempt and a finding that lesser sanctions would not suffice.”).

The Court also finds it relevant to its determination that, although Plaintiff’s counsel could have

been more diligent about timely producing the February 2019 opinions, neither Plaintiff nor her

counsel acted in bad faith. See Equant Integrations Servs., Inc. v. United Rentals (North

America), Inc., 217 F.R.D. 113, 117–118 (D. Conn. 2003) (the court may consider whether the

noncompliant party acted in bad faith when deciding whether to preclude the belatedly disclosed

expert opinion); Semi-Tech Litig. LLC v. Bankers Trust Co., 219 F.R.D. 324, 325 (S.D.N.Y.

2004) (the court may consider whether [the plaintiff’s] “failure to prepare in a timely and

diligent manner was a product of bad faith” when deciding whether to preclude evidence).

Overall, while Plaintiff’s explanation for failing to comply with her discovery obligations is not

very satisfying, it is not, by itself, sufficient to warrant preclusion.

        The second factor weighs against preclusion because Dr. Mintz’s causation and

permanent disability opinions are crucial to Plaintiff’s damages claim and are potentially

meritorious. As Defendant acknowledges, these opinions are relevant and “important to the

plaintiff’s case.” Doc. 35-1, at 6. Despite Defendant’s contentions that the February 2019



                                                    15
opinions “for the first time” link Plaintiff’s cervical spine limitations to the injury arising out of

the May 18, 2017 accident, the medical records created by Dr. Mintz, Dr. Anand, and Dr.

Turaban over the course of the last two years repeatedly link Plaintiff’s cervical spine condition

to the May 18, 2017 accident. See e.g., Pl.’s Exh. 15 (Dr. Anand’s June 27, 2017 report

diagnosing “cervical radiculopathy” and documenting that Ms. Benn “has been suffering from . .

. chronic pain located in the neck and arm . . . after sustaining an injury” which “occurred on

5/18/2017” when Ms. Benn “was involved in train derailment”); Pl.’s Exh. 13, at 1 (Dr. Mintz’s

December 1, 2017 assessment diagnosing “cervical disk herniation” and documenting that Ms.

Benn reported being “in good health” until May 2017 “when riding a train that derailed”); Pl.’s

Exh. 17 (Dr. Kelly’s August 2, 2018 report documenting that Ms. Benn “was in a train

derailment on May 18, 2017” following which Dr. Mintz treated her for “cervical pain”); see

also Doc. 38, at 1–3 (describing these and other medical reports). The second factor, thus,

weighs against preclusion.

        The third factor weighs in favor of preclusion because Defendant suffered prejudice from

receiving the February 2019 opinions six months after the expert disclosure deadline and not

having an opportunity to depose Dr. Mintz regarding these opinions. Rivera, 325 F.R.D. at 548

(concluding that the party who did not have an opportunity to depose witnesses regarding the

newly disclosed testimony was prejudiced). Further, Defendant “incurred the expense of

retaining its own medical expert, who was relying on the records available to him [at the time]”

and did not have an opportunity to respond to Dr. Mintz’s causation and disability assessments.

See Doc. 35-1, at 6–7. Additionally, Defendant would suffer prejudice if Dr. Mintz testifies as to

his causation and disability opinions at trial because, in their current form, the February 2019

opinions do not comply with Rule 26(a)(2)(C) disclosure requirements and fail to provide



                                                  16
“sufficient detail to permit defendants to prepare their defense.” See McAfee, 2017 WL

3184171, at *5.

        The fourth factor, continuance, weighs against preclusion. Plaintiff requests that the

expert disclosure period be extended, arguing that “[t]he enlargement of time would resolve the

[parties’] scheduling and expert disclosure issues.” Doc. 35, at 4 ¶ 5. Notably, Defendant

admits that “continuance would be possible.” Doc. 35-1, at 7. The Court finds persuasive the

analysis in Ritchie, 280 F.R.D. at 162, which concluded that continuance was possible

notwithstanding some prejudice to the defendants and the fact that discovery was already closed:

        With no trial date yet set, this Court sees no reason why a continuance would not be
        feasible. Further, the Court would have the authority to shift certain discovery costs to
        Plaintiffs, so as to avoid burdening Defendants with costs they would not have incurred,
        but for Plaintiffs’ non-compliance with the discovery rules.

        As in Ritchie, continuance in this matter is certainly feasible, as no trial date has been set

yet. Extending the expert disclosure period would allow Plaintiff to cure the Rule 26(a)(2)(C)

deficiencies of the February 2019 opinions and thus make use of Dr. Mintz’s testimony on

causation, permanency and disability. Although Defendant suffered prejudice from missing an

opportunity to examine Dr. Mintz’s causation and disability opinions prior to the close of

discovery, such prejudice can be “easily remedied” by “affording defendant the time necessary”

to engage in additional discovery and depose both Plaintiff and Dr. Mintz.8 See Young v.

Southwest Airlines Co., No. 14-cv-1940, 2016 WL 3257008, at *3 (E.D.N.Y. May 4, 2016);

Torres v. Dematteo Salvage Co., No. 14-cv-774, 2016 WL 7568642, at *4 (E.D.N.Y. Mar. 2,

2016) (reopening discovery despite some prejudice to the plaintiff and noting that “courts in the

Second Circuit . . . have stated that any prejudice to the opposing party can be alleviated by

allowing them to depose the expert prior to trial”) (internal quotation marks omitted); accord

8
 Plaintiff has offered to make both herself and Dr. Mintz available for depositions “to address matters not
previously addressed.” See Doc. 38, at 5.

                                                     17
Equant Integrations Servs., 217 F.R.D. at 117–118 (refusing to preclude the belatedly disclosed

expert opinions where the prejudiced party would have an opportunity to depose the expert

regarding these opinions); Rivera, 325 F.R.D. 542 at 548.

       Further, as suggested by Ritchie and consistent with Rule 37(c)(1)(A), although

Defendant will suffer prejudice from incurring additional costs once discovery is reopened, this

prejudice can be mitigated by shifting some of these costs to Plaintiff. See Fed. R. Civ. P.

37(c)(1)(A) (stating that, “instead of” the sanction of preclusion, the district court “may order

payment of the reasonable expenses” caused by the party’s failure to timely disclose evidence).

Should Defendant request to depose either Ms. Benn or Dr. Mintz regarding Dr. Mintz’s

causation, permanency and disability opinions, Plaintiff must bear the out-of-pocket costs of

such depositions (each party would bear its own attorneys’ fees).

       Therefore, on balance, the Court finds that precluding Dr. Mintz’s causation and

disability opinions is not justified in the present case, because continuance is possible and the

prejudice to Defendant can be remedied by requiring Plaintiff to bear certain deposition costs of

the additional discovery. See e.g., Moroughan v. County of Suffolk, 320 F. Supp. 3d 511, 525

(E.D.N.Y. 2018) (allowing additional discovery, “[n]otwithstanding the delinquency of the

[defendants],” because “a trial date has not been set and the prejudice to the plaintiff can be

offset”); Rivera, 325 F.R.D. at 547–48 (allowing additional fact discovery, despite the fact that it

had already closed, where “no trial date ha[d] been set” and the defendants could depose the

witnesses regarding the new evidence). The circumstances of the present case warrant extending

expert discovery for the limited purpose of allowing the parties to conduct additional discovery

into Dr. Mintz’s causation, permanency and disability opinions, and doing so would be within

the Court’s discretion. See Valentin v. Cty. of Suffolk, 342 F. App’x 661, 662 (2d Cir. 2009)



                                                 18
(summary order) (the district court acted “within its discretion” by declining to preclude the

opinions of the defendants’ belatedly disclosed expert and, instead, directing the defendants to

make the expert available for a deposition at plaintiff’s request).

        The Court, however, warns Plaintiff and her counsel that it will not tolerate any further

noncompliance with the discovery or trial deadlines set in this matter. See Rivera, 325 F.R.D. at

548. Additionally, and as discussed above, Plaintiff must be mindful of the Rule 26(a)(2)(C)

requirements if she seeks to introduce Dr. Mintz’s disability, permanency, impairment or

causation opinions at trial.

        B. Plaintiff’s Request to Conduct Additional Discovery into the Left Upper

           Extremity Radiculopathy and Paresthesias Symptoms

        Although the Court has found in favor of extending the expert disclosure deadlines for

the limited purpose of conducting additional discovery into Dr. Mintz’s causation, permanency

and disability opinions, the Court must separately consider Plaintiff’s motion to conduct

additional discovery into Plaintiff’s left upper extremity radiculopathy and paresthesias (“the left

upper extremity symptoms”)9—medical issues that were allegedly caused by the May 18, 2017

accident. See Doc. 38, at 3, 5; Doc. 35, at 1. Plaintiff, who contends that she is “still working”

on “the left upper extremity issue” with physicians, seeks to conduct additional discovery into

the left upper extremity symptoms so that she can “fairly and justly try her entire claims for

serious injuries” allegedly caused by Defendant’s negligence. See Doc. 38, at 5. Plaintiff seeks

to reopen both expert and fact discovery on this issue. Id. at 5.



9
  The Court may construe Plaintiff’s request to extend the expert discovery period as a motion to reopen
discovery, even though such request is embedded in the Joint Trial Memorandum and Plaintiff’s objection
to Defendant’s motion in limine. See e.g., McKay v. Triborough Bridge & Tunnel Auth., No. 05-cv-8936,
2007 WL 3275918, at *1 (S.D.N.Y. Nov. 5, 2007) (construing the party’s request to reopen discovery,
embedded in an opposition letter, as a motion to reopen discovery).

                                                   19
       A trial court enjoys “wide discretion” in its handling of pre-trial discovery and deciding

whether to reopen it. See Biosafe-One, Inc. v. Hawks, 379 Fed. Appx. 4, 9 (2d Cir. 2010). “In

deciding whether to reopen discovery, courts consider whether good cause exists.” Bakalar v.

Vavra, 851 F. Supp. 2d. 489, 493 (S.D.N.Y. 2011) (citing Gray v. Town of Darien, 927 F.2d 69

(2d Cir. 1991)); see also Fed. R. Civ. P. 16(b)(4) (stating that a court’s scheduling order “may be

modified only for good cause”); D. Conn. L. Civ. R. 7(b)(1) (“motions for extensions of time . . .

will not be granted except for good cause”).

       To determine whether good cause to reopen discovery exists, the courts in the Second

Circuit generally consider the following six factors: “(1) whether trial is imminent, (2) whether

the request is opposed, (3) whether the non-moving party would be prejudiced, (4) whether the

moving party was diligent in obtaining discovery within the guidelines established by the court,

(5) the foreseeability of the need for additional discovery in light of the time allowed for

discovery by the district court, and (6) the likelihood that the discovery will lead to relevant

evidence.” See e.g., Bakalar, 851 F. Supp. 2d. at 493 (collecting cases from the Second, First

and Tenth Circuits); Harnage v. Brennan, 2018 WL 2128379, at *4 (D. Conn. May 9, 2018)

(considering factors (1), (2), (3), (5), and (6) separately from the diligence determination).

       As applied to the present case, the above factors suggest that “good cause” exists to

reopen discovery and that doing so would advance the resolution of this matter and promote the

interests of justice. The first factor, imminence of trial, weighs in favor of reopening discovery.

Although this matter was set to be trial-ready on December 2, 2019, an actual trial date has not

yet been scheduled. See e.g., Pierce v. New York State Police, No. 7:05-CV-1477, 2007 WL

9773394, at *5 (S.D.N.Y. May 21, 2007) (distinguishing between the “trial-ready” and “actual




                                                  20
trial” dates and deciding to postpone both these dates because of discovery issues). Thus, this

factor weighs in favor of extending discovery.

        The second factor weighs against reopening discovery as Defendant “does not consent to

any further extensions of discovery deadlines.” Doc. 35, at 2.

        The third factor, prejudice to Defendant, does not necessarily weigh against Plaintiff’s

request to reopen discovery. Although Defendant will suffer prejudice if Plaintiff is permitted to

conduct additional discovery into her left upper extremity symptoms, any such prejudice can be

“easily remedied” by “affording defendant the time necessary” to engage in additional discovery

of its own and depose Plaintiff and any medical expert that she might introduce on this issue.

See Young, 2016 WL 3257008, at *3; Torres, 2016 WL 7568642, at *4. The fact that Defendant

admits that “continuance would be possible” and requests, in the alternative, to have an

opportunity “to re-depose the plaintiff regarding her later treatment and current limitations, and

to conduct any necessary depositions of the plaintiff’s medical providers” further suggests that

any prejudice that Defendant might suffer as a result of reopening discovery can be remedied.

See Doc. 35-1, at 7.

        Additionally, and as discussed above, any prejudice that Defendant will suffer from

having to incur additional discovery costs can be mitigated by shifting some of these costs to

Plaintiff. See Fed. R. Civ. P. 37(c)(1)(A). If the additional discovery is granted, Plaintiff would

be required to make herself available for a deposition to address any newly discovered

information regarding her left upper extremity symptoms and to bear the costs of such

deposition. 10 See Scantibodies Lab., Inc. v. Church & Dwight Co., 2016 WL 11271874, at *38

(S.D.N.Y. Nov. 4, 2016) (concluding that the defendant “should be afforded the opportunity to


10
  As noted above, Plaintiff does not object to being re-deposed regarding any matters not previously
addressed. See Doc. 38, at 5.

                                                    21
depose fact witnesses regarding [the] belatedly produced documents” because the defendant

“suffered real prejudice . . . in losing the opportunity to depose witnesses regarding [these]

documents, and in wasting time and money in developing a defense to a damages computation

that Plaintiff then entirely changed . . . after fact discovery had been completed.”). Similarly, if

Plaintiff chooses to designate an expert to opine on the reoccurrence of her left upper extremity

symptoms, the prejudice to Defendant can be remedied by affording Defendant an opportunity to

depose such expert. Thus, the third factor does not weigh against reopening discovery for the

limited purpose of examining the reoccurrence of Plaintiff’s left upper extremity symptoms,

provided that prejudice to Defendant is remedied in the manner discussed above.

        The fourth factor, diligence, is given considerable consideration when determining

whether good cause exists. See e.g., Kassner v. 2nd Ave. Delicatessen, 496 F.3d 229, 244 (2d

Cir. 2007) (noting that “‘good cause’ depends on the diligence of the moving party”). As the

record shows, Plaintiff has been diligent in seeking treatment for her left upper extremity

symptoms since the May 18, 2017 accident and over the course of the discovery period set by

this Court. Although Defendant suggests that Plaintiff’s left upper extremity paresthesias and

radiculopathy “to date, ha[ve] not been causally linked to the [May 18, 2017] accident,” (Doc.

35, at 2 ¶ 5), the record is to the contrary. Plaintiff’s medical history demonstrates that Plaintiff

has been seeking treatment for the left upper extremity symptoms since at least June 2017, when

she was referred to Dr. Rahul Anand, M.D. for pain management following the May 18, 2017

accident. See Doc. 38, at 1–3; Pl.’s Exh. 15 (Dr. Anand’s June 27, 2017 report diagnosing

“cervical radiculopathy” and documenting that Ms. Benn “has been suffering from . . . chronic

pain located in the neck and arm . . . after sustaining an injury” which “occurred on 5/18/2017”

when Ms. Benn “was involved in train derailment”). Subsequently, Plaintiff was referred to Dr.



                                                  22
Mintz, M.D., a neurosurgeon, to seek further treatment for the left upper extremity symptoms.

Dr. Mintz’s initial December 1, 2017 assessment documented that Plaintiff reported being “in

good health” until May 2017 “when riding a train that derailed,” but that after the accident she

“has been having intermittent paresthesias over the 1st, 2nd and 3rd and sometimes 4th digit of

both hands, left greater than right” and “intense neck pain.” See Pl.’s Exh. 13, at 1. To address

these symptoms, which Dr. Mintz diagnosed as “cervical disk herniation,” (id. at 2), Dr. Mintz

performed surgery on Plaintiff on February 12, 2018. See Pl.’s Exh. 12, at 9. Following the

surgery, Plaintiff was prescribed physical therapy for cervical pain and left arm paresthesias until

December 2018, (Doc. 38, at 3), and was still reporting “persistent numbness in her left hand” in

March 2018, “left upper extremity weakness” in June 2018, and “numbness and swelling of the

3rd, 4th, and 5th digits” in August 2018. See Pl.’s Exh. 13. Thus, Plaintiff’s left upper extremity

symptoms have been repeatedly linked to the injuries that Plaintiff alleges arose out of the May

18, 2017 accident and Plaintiff has been diligently seeking treatment for these symptoms.

       Because Plaintiff contends that her left upper extremity symptoms have reoccurred after

the passing of the discovery deadlines, it appears that Plaintiff could not have conducted the

necessary additional discovery into this issue within the set discovery deadlines—regardless of

her diligence. This is not a case where Plaintiff was sitting on records or findings available to

her before the close of discovery having “ample opportunity” to support her claims regarding

those findings. Cf. Bakalar, 851 F. Supp. 2d at 493–94 (declining to reopen discovery to

examine expert testimony opining on documents that “were available to [the party] before fact

discovery closed,” because “any need for an expert to interpret those documents should have

been obvious at that time”). It would not be just to punish Plaintiff for a reoccurrence of a




                                                 23
medical condition which, Plaintiff alleges, was caused by Defendant’s negligence and for which

Plaintiff has diligently sought treatment since the May 18, 2017 accident.

       The fifth factor—whether the moving party could foresee the need for additional

discovery in light of the discovery deadlines set by the court—does not clearly weigh either in

favor of or against reopening discovery. It is difficult for the Court to speculate whether Plaintiff

could foresee that the left upper extremity symptoms would reoccur after the close of all

discovery, and neither Plaintiff nor Defendant address the foreseeability issue in their briefing.

Arguably, although Plaintiff might not have actually known that the left upper extremity

symptoms would reoccur, she could have foreseen the need for additional discovery in

connection with these symptoms, as she has suffered from them since the May 18, 2017

accident. It is equally plausible, however, that Plaintiff was under a reasonable assumption that

the discovery period set by this Court would be sufficient to fully address all her claims and only

later discovered the need for additional discovery. Regardless, because of the lack of briefing on

this issue and the Court’s reluctance to speculate and form unguided opinions—based solely on

the Court’s own interpretation of Ms. Benn’s medical records—as to whether Plaintiff could

have foreseen that her symptoms would reoccur, this factor does not weigh either in favor of or

against reopening discovery.

       Finally, the sixth factor weighs in favor of reopening discovery. Plaintiff’s claim that she

continues to suffer from the left upper extremity symptoms would impact the amount of

damages to which Plaintiff is entitled, as these symptoms are at the crux of Plaintiff’s personal

injury claim and have been previously linked to the May 18, 2017 accident, as evidenced by the

record and discussed above (see supra pp. 22–23). Because it is “clear that this limited

discovery [would] generate evidence relevant, and arguably necessary, to Plaintiff’s ability to



                                                 24
prove her claims,” this factor weighs in favor of reopening discovery. See Jacobs, 2015 WL

7568642, at *5 (upholding the Magistrate’s decision to conduct additional limited discovery).

       On balance, the above-referenced factors as applied to the present case weigh in favor of

reopening discovery “for the limited purpose” of conducting additional discovery into Plaintiff’s

left upper extremity symptoms following their reoccurrence. See id.; Rivera, 325 F.R.D. at 547;

Young, 2016 WL 3257008, at *4. Therefore, discovery in this matter will be reopened in

accordance with the schedule and conditions outlined below.

       C. Modification of the Scheduling Order

       Accordingly, the discovery in this matter is extended for the following limited purposes:

(1) the parties may conduct additional expert discovery into Dr. Mintz’s opinions on causation,

permanency, impairment and disability; (2) the parties may conduct additional discovery into the

reoccurrence of Plaintiff’s left upper extremity symptoms. The scheduling order in this matter is

modified in the following way:

       (1) all expert disclosures are due on or before December 31, 2019,

       (2) all fact and expert discovery will close on March 1, 2020,

       (3) the matter will be tried to the Court, beginning at 10:00 a.m. on April 20, 2020 and

           continuing day to day until concluded, in the Courthouse, 141 Church Street, New

           Haven, Connecticut.

       Plaintiff is directed to make both herself and Dr. Mintz available for depositions

regarding Dr. Mintz’s causation, permanency, disability or impairment opinions. Should

Defendant choose to depose Dr. Mintz and/ or Ms. Benn regarding these opinions, Plaintiff is to

bear the cost of such depositions.




                                                25
        Plaintiff is directed to make herself available for a deposition regarding the reoccurrence

of the left upper extremity symptoms. If Plaintiff chooses to introduce an expert to opine on the

reoccurrence of these symptoms, she is directed to make any such expert available for a

deposition as well. Should Defendant choose to depose Ms. Benn and/ or any expert retained to

opine on the reoccurrence of the left upper extremity symptoms, Plaintiff is directed to bear the

cost of such depositions.

        Both parties are directed to meet and confer in order to choose the dates for the additional

discovery and depositions. If the parties cannot reach agreement as to the additional discovery

dates, the Court will set the dates as it sees fit.

        Despite Defendant’s plea to the contrary, (see Doc. 35-1, at 7), Plaintiff is not required to

bear Defendant’s attorneys’ fees incurred during this additional discovery.

        Further, although the Court recognizes that Defendant raised various objections to

Plaintiff’s proposed trial exhibits in the Joint Trial Memorandum, these objections are too vague

and conclusory for the Court to make any judgments based on them alone. Defendant is thus

advised to file a separate motion in limine, after the close of the additional discovery, detailing

why each exhibit must be precluded and citing to the pertinent caselaw.

                                              III. CONCLUSION

        For the foregoing reasons, the Court DENIES Defendant’s Motion to Preclude, and

GRANTS Plaintiff’s request to reopen discovery to the limited extent set forth above.




                                                      26
It is SO ORDERED.

Dated:     New Haven, Connecticut
           December 2, 2019


                                      /s/ Charles S. Haight, Jr.
                                     Charles S. Haight, Jr.
                                     Senior United States District Judge




                                27
